Citation Nr: 1028575	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-28 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to April 
1985, from May 2001 to October 2001, from November 2002 to 
October 2003, and from October 2005 to July 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an October 2007 rating decision in which the RO, inter alia, 
denied service connection for right ear hearing loss.  In 
February 2008, the Veteran filed a notice of disagreement (NOD).  
A statement of the case (SOC) was issued in July 2008, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in September 2008.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Although no specific incident of acoustic trauma is reflected 
in the Veteran's service treatment records, the Veteran has 
credibly asserted in-service noise exposure, to include gunfire 
and artillery explosions.

3.  Audiometric testing has revealed right ear hearing loss to an 
extent recognized as a disability for VA purposes, and the 
collective evidence (to include the only, competent, probative 
opinion on the question of the etiology of this disability) tends 
to support a finding that the hearing loss as likely as not 
resulted from noise exposure in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for right ear hearing loss are 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes 
enhanced duties to notify and assist claimants for VA benefits.  
VA regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim for service 
connection on appeal, the Board finds that all notification and 
development action needed to fairly adjudicate the claim has been 
accomplished.  

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R.       § 3.303.  Such a 
determination requires a finding of current disability that is 
related to an injury or disease in service.  Watson v. Brown, 4 
Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due to 
disease or injury that was incurred or aggravated in service.  38 
C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for 
at least three of these frequencies are 26 or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that he has right ear hearing loss due to 
noise exposure during his military service.  Specifically, he 
asserts that he was exposed to gunfire and mortar explosions 
during his deployment in Iraq.  During an October 2007 VA 
examination, he said that he had post-service noise exposure from 
truck engines and motors in the factory, but he used ear 
protection at all times while working.

The Veteran's service treatment records reflect a finding of 
right ear hearing loss in June 2007.  On audiological evaluation, 
testing revealed pure tone thresholds, in decibels, as follows:


HERTZ





500
1000
2000
3000
4000
RIGHT
5
5
25
40
30

The report of an October 2007 VA audiological evaluation reflects 
that on testing, pure tone thresholds, in decibels, were:


HERTZ





500
1000
2000
3000
4000
RIGHT
10
20
35
30
30

Speech discrimination scores were 94 percent in the right ear.  
The audiologist found that, as for the right ear, the Veteran had 
mild to mild sensorineural hearing loss, beginning at 26 hertz, 
although the examiner noted that the Veteran did not have a 
hearing loss disability as defined by 38 C.F.R. § 3.385.

The audiologist opined that the Veteran developed bilateral 
hearing loss over the course of military service, with a recent 
significant shift in hearing sensitivity in the Veteran's right 
ear during his service in Iraq.  The audiologist further offered 
that, in the presence of the Veteran's military noise exposure, 
it was at least as likely as not that at least a portion of the 
Veteran's right ear hearing loss was due to military noise 
exposure.  She also noted that additional noise exposure, aging, 
and health conditions since military separation were likely 
contributing factors in the Veteran's hearing loss.

First addressing the matter of in-service injury, the Board notes 
that the Veteran's service treatment records do not document the 
occurrence of, or treatment for, any specific incidence of 
acoustic trauma.  However, the Veteran is competent to assert the 
occurrence of an in-service injury, to include in-service noise 
exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  In 
this regard, the Veteran has reported that he was exposed to 
artillery fire and other weapons fire during his deployment in 
Iraq.  Given the circumstances of the Veteran's service, the 
Board finds that he was likely exposed to some, and possibly 
significant, noise exposure in service as a result of his 
deployment.  Thus, although there is no objective evidence to 
support a specific incident of acoustic trauma in service, the 
Board accepts the Veteran's assertions of in-service noise 
exposure as credible and consistent with the circumstances of his 
service.  See 38 U.S.C.A. § 1154.

On the matter of current disability, the Board notes that, while 
the recent post-service audiometric testing results (in October 
2007) do not establish right ear hearing loss to an extent 
recognized as a disability for VA purposes, such disability was 
demonstrated on testing in June 2007, at separation from active 
duty.  The Board also points out that the October 2007 
audiometric results were very close to meeting the criteria for a 
hearing loss disability set forth in 38 C.F.R. § 3.385 (as the 
Veteran's right ear speech discrimination score was 94 percent), 
and finds that there is a strong likelihood (given the June 2007 
results and degenerative nature of hearing loss) that, since 
October 2007, the Veteran's hearing acuity in the right ear has 
probably decreased in severity.  This evidence presents a 
reasonably sound basis for finding that the Veteran has a current 
right ear hearing loss disability.

The Board further finds that considering the totality of the 
record-to particularly include statements made by the October 
2007 VA audiologist-the collective evidence also supports a  
finding that there exists a medical nexus between current right 
ear hearing loss and service.  As indicated above, the 
audiologist opined that it was at least as likely as not that 
some of the Veteran's right ear hearing loss was related to noise 
exposure during military service.  While the VA examiner also 
noted that the Veteran's hearing loss may also be due to the 
aging process and post-service noise exposure, this statement, 
alone, does not diminish the role that in-service noise exposure 
might have had in the development of the Veteran's  disability.  
This is particularly so in light of the audiologist's initial 
comment that the Veteran "developed bilateral hearing loss over 
the course of military service", and observation of a 
significant shift in hearing sensitivity in the right ear during 
recent service in Iraq.  These statements, coupled with the 
presence of right ear hearing loss at separation, tend to support 
a finding that current right ear hearing loss is related to 
service.  

Thus, the only competent opinion on the nexus question tends to 
support the claim, and this opinion is not contradicted by any 
other competent evidence or opinion of record.  The Board points 
out that that VA adjudicators are not permitted to substitute 
their own judgment on a medical matter.  See, e.g., Colvin v. 
Derwinski, 1 Vet. App. 171, 173 (1991). 

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Given the facts noted above, and with resolution of all 
reasonable doubt in the Veteran's favor, the Board concludes that 
the criteria for service connection for right ear hearing loss 
are met.


ORDER

Service connection for right ear hearing loss is granted.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


